DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-38, drawn to an electronic device, wherein a priming cue is outputted before a first and a second haptic alert condition classified in G08B 6/00.
II. Claims 39-40, drawn to an electronic device in which it is determined that haptic alert needs to be outputted based on an elapsed with from a user interaction, a detected user activity, a motion of the electronic device and outputting priming cue before the haptic alert is outputted, classified in H04M 19/044,	H04M 19/045, or H04M 19/047. 

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct, have different classification(s) and there would be a serious search burden.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Nagle on 10/01/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 21-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claim Objections
Claims 1 and 30 objected to because of the following informalities:  the claims recite “should” which can be interpreted as being indefinite since it does not translate into an active step.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-23, 27-29, 30-32, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (Rothkopf; US 2012/0286943) in view of Fischell et al. (Fischell; US 2005/0165321).

As per claim 21, Rothkopf teaches an electronic device (see e.g. FIG. 1), comprising: 
a haptic priming and alert system (the disclosed system can prime and alert a person; see e.g. FIG. 3); 
a processing device operably connected to the haptic priming and alert system and adapted to: detect a first alert condition indicating the haptic priming and alert system should output a first haptic alert (the disclosed system determines noise level in environment and a baseline for generating haptic alert; see e.g. para. [0026-28]); 
in response to detecting the first alert condition, cause the haptic priming and alert system to output the first haptic alert (the system which can prime and alert a user outputs first haptic alert based on a first environmental condition/noise; see e.g. para. [0026-28]); 
detect a second alert condition different from the first alert condition and indicating the haptic priming and alert system should output a second haptic alert (the device located in a different environment would incur different noise level and would generate a second haptic alert based on the second alert condition as suggested in the paragraph [0026-28]); and 
in response to detecting the second alert condition, cause the haptic priming and alert system to output the second haptic alert (the system which can prime and alert a user outputs second haptic alert based on a second environmental condition/noise; see e.g. para. [0026-28]); 
wherein: the first haptic alert and the second haptic alert cause the electronic device to vibrate (the first and second haptic alerts based on the first and second alert conditions cause the electronic device to vibrate; see e.g. FIG. 3 and para. [0026-28]). 
Rothkopf does not explicitly teach outputting the default haptic priming cue before outputting the first and second haptic alert and the default priming cur causes the electronic device to vibrate. 
Fischell, however, teaches outputting haptic priming cue before outputting actual haptic alert (gradually increasing amplitude of vibrations from barely perceptible to a level which cannot be missed; see e.g. para. [0073] and FIGS. 3-4), wherein the barely perceptible level and the level which cannot be missed cause the device/system to vibrate. Similarly, it would have been obvious to one of ordinary skill in the art to output barely perceptible vibrations before generating one or more haptic alerts in the disclosed system of Rothkopf. 
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 22, the electronic device as in claim 21 as taught by Rothkopf and Fischell, wherein the processing device is further adapted to cause the haptic priming and alert system to produce the first haptic alert in response to detecting the first alert condition and after outputting the default haptic as discussed in analysis of merits of claim 21, the combination of Rothkopf and Fischell teaches that it would have been obvious to one of ordinary skill in the art to produce the first haptic alert in response to detecting first alert condition i.e. a first incoming call and/or noise level after outputting barely perceptible vibration; see e.g. para. [0026-28] of Rothkopf and para. [0073] of Fischell). 
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 23, the electronic device as in claim 22 as taught by Rothkopf and Fischell, wherein Rothkopf does not explicitly teaches that the first haptic alert is separated in time from the default haptic priming cue by a time delay. 
Fischell teaches first haptic alert is separated in time from the default haptic priming cue by a time delay (the barely perceptible haptic alert and subsequent haptic alerts are separated by a time delay; see e.g. FIGS. 3-4 and para. [0073]). Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 27, the electronic device as in claim 22 as taught by Rothkopf and Fischell, wherein the processing device is further adapted to cause the haptic priming and alert system to produce the second haptic alert in response to detecting the second alert condition and after outputting the default as discussed in analysis of merits of claim 21, the combination of Rothkopf and Fischell teaches that it would have been obvious to one of ordinary skill in the art to produce a second haptic alert in response to detecting a second alert condition i.e. a second incoming call and/or a second noise level after outputting barely perceptible vibration; see e.g. para. [0026-28] of Rothkopf and para. [0073] of Fischell). 
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]).

As per claim 28, the electronic device as in claim 27 as taught by Rothkopf and Fischell, wherein Rothkopf does not explicitly teach that the first haptic alert is separated in time from the default haptic priming cue by a first time delay; and the second haptic alert is separated in time from the default haptic priming cue by a second time delay. 
Fischell, however, teaches a first haptic alert is separated in time from default haptic priming cue by a first time delay (a first haptic alert 32A [or set 32], for example, is separated from the priming cue 31C [or set 31], for example, by a first time delay; see e.g. FIG. 3); and a second haptic alert is separated in time from default haptic priming cue by a second time delay (as discussed in analysis of merits of claim 21, a second haptic alert can be outputted when alert conditions change as suggested by Rothkopf, wherein a priming cue with barely perceptible vibration, see e.g. para. [0073] of Fischell, is outputted regardless of the changing conditions as suggested by Fischell). 
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 

As per claim 29, the electronic device as in claim 28 as taught by Rothkopf and Fischell, wherein Rothkopf does not explicitly teach the first time delay and the second time delay are the same length. 
Fischell, however, teaches one or more haptic alerts separated by a priming cue by a time delay 312, 323, 412, 423, or 434, wherein the time delay are the same in length (see e.g. FIGS. 3-4).
Rothkopf and Fischell are in a same or similar field of endeavor of generating alert for a user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for decreasing instances of startling the user of the device/system as suggested by Fischell (see e.g. para. [0014]). 
As per claim 30, it is interpreted and rejected as claim 21.
As per claim 31, it is interpreted and rejected as claim 21.
As per claim 32, it is interpreted and rejected as claim 21.
As per claim 36, it is interpreted and rejected as claim 21.
As per claim 37, it is interpreted and rejected as claim 21.
As per claim 38, it is interpreted and rejected as claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,984,649 in view of Fischell.


US Patent No. 10,984,649
An electronic device, comprising: 
An electronic device, comprising:
a haptic priming and alert system; 
a haptic output device;
a processing device operably connected to the haptic priming and alert system and adapted to:
and a processing device operably connected to the haptic output device and adapted to:
detect a first alert condition indicating the haptic priming and alert system should output a first haptic alert;
detect a first alert condition indicating that a first haptic alert is to be output by the haptic output device;
in response to detecting the first alert condition, cause the haptic priming and alert system to output a default haptic priming cue before producing the first haptic alert;
in response to detecting the first alert condition: in accordance with a determination that a haptic priming cue is to be output for the first alert condition based on a determination by the electronic device that one or more first factors that are separate from the first alert condition meet one or more first criteria for outputting the haptic priming cue, cause the haptic output device to output the haptic priming cue followed by outputting the first haptic alert;
detect a second alert condition different from the first alert condition and indicating the haptic priming and alert system should output a second haptic alert;
detect a second alert condition indicating that a second haptic alert is to be output by the haptic output device;

and in response to detecting the second alert condition: in accordance with a determination that a haptic priming cue is to be output for the second alert condition based on a determination by the electronic device that one or more second factors that are separate from the second alert condition meet one or more second criteria for outputting the haptic priming cue, cause the haptic output device to output the haptic priming cue followed by outputting the second haptic alert;
wherein: the default haptic priming cue, the first haptic alert, and the second haptic alert cause the electronic device to vibrate.



Even though the haptic alert, by definition, translates to vibration, the disclosed patent does not explicitly teach that the priming cue and first/second alert cause the device to vibrate (as underlined above). 
Fischell, however, teaches outputting haptic priming cue before outputting actual haptic alert (gradually increasing amplitude of vibrations from barely perceptible to a level which cannot be missed; see e.g. para. [0073] and FIGS. 3-4), wherein the barely perceptible level and the level which cannot be missed cause the device/system to vibrate. Similarly, a plurality of alerts can be generated following the barely perceptible vibration level. 

Claim 30 is rejected over claim 8 in view of Fischell as discussed earlier in rejections of claim 21. Dependent claims are rejected for at least comprising the rejected claim subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688